Citation Nr: 1435352	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  10-15 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service connected pes planus for the period prior to March 29, 2007.

2.  Entitlement to a rating in excess of 30 percent for service connected pes planus for the period from March 29, 2007 to August 27, 2013.

3.  Entitlement to a rating in excess of 50 percent for service connected pes planus for the period from August 27, 2013.

4.  Entitlement to service connection for loss of proprioception.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran had active service from August 31, 1965 to October 8, 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The November 2006 rating decision granted service connection for bilateral pes planus, effective in October 2000 and assigned an initial 10 percent rating.  The Veteran filed a claim indicating that he disagreed with this rating.  The RO issued a rating decision in May 2008 increasing the Veteran's service connected pes planus disability rating to 20 percent, effective March 29, 2007.  The Veteran continued to disagree with this rating.  By a rating decision dated in June 2014, the RO increased the Veteran's rating to 30 percent effective March 29, 2007 and then to 50 percent effective August 27, 2013.  

This claim was previously remanded by the Board in December 2013 for additional development.  The case has been returned to the Board for further appellate action. 

The Veteran testified before a videoconference hearing in August 2013.  A transcript of that hearing has been associated with the claims file.  



A review the record discloses that the RO issued a decision in February 2014 that denied the claim for service connection for proprioception, and that the Veteran submitted a Notice of Disagreement in March 2014, contesting that decision.  No Statement of the Case has been issued; therefore the Board directs that the AOJ issue one, as directed below, in accordance with 38 C.F.R. §§ 19.26 , 19.29 (2013) and Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the Board accepts limited jurisdiction over this issue, for the sole purpose of remanding to order issuance of a Statement of the Case along with information about the process for perfecting an appeal, if the Veteran so desires.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

FINDINGS OF FACT

1.  For the period prior to March 29, 2007, the Veteran's service-connected bilateral pes planus is manifested by no more than moderate symptoms, including pain on use of the feet.

2.  For the period from March 29, 2007 to August 27, 2013, the Veteran's service-connected bilateral pes planus is manifested by no more than severe symptoms, including objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.

3.  For the period from August 27, 2013, the Veteran has been in receipt of the maximum schedular rating for bilateral pes planus; and, the symptoms are contemplated by the rating schedule.  


	


CONCLUSIONS OF LAW

1.  For the period prior to March 29, 2007, the criteria for a disability rating in excess of 10 percent for service-connected bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.159, 3.321, 4.71a, Diagnostic Code 5276 (2013).

2.  For the period from March 29, 2007 to August 27, 2013, the criteria for a disability rating in excess of 30 percent for service-connected bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code 5276 (2013).

3.  For the period from August 27, 2013, the criteria for a disability rating in excess of 50 percent for service-connected bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.159, 3.321, 4.71a, Diagnostic Code 5276 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board also finds that VA has complied with its duty to assist the Veteran in the development of his claims decided herein.  The Veteran's service treatment records, available post-service treatment records, and statements of the Veteran and others on his behalf have been associated with the claims file.  No outstanding evidence has been identified that has not otherwise been obtained. 

VA examinations were also conducted in connection with these claims in April 2004, January 2008, and February 2014.  The examiners obtained a thorough history, including reviewing the claims file, and provided detailed physical examinations.  Thus, the Board finds that the examinations are adequate for determining the disability rating for the Veteran's service-connected bilateral pes planus.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

The Veteran was also provided the opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge in August 2013.  In Bryant v. Shinseki, the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the August 2013 hearing, the VLJ identified the issue on appeal.    Information was solicited regarding the symptoms of the Veteran's service-connected pes planus.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

The Board remanded the Veteran's claim of entitlement to an increased rating for pes planus to the Appeals Management Center (AMC) in December 2013 for further evidentiary development, including obtaining updated VA treatment records and providing the Veteran with a new VA examination.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AMC obtained updated VA treatment records and provided the Veteran a new VA examination in February 2014.  Accordingly, all remand instructions issued by the Board have been complied with and this matter is once again before the Board.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).




Rating Pes Planus

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2012).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned, as was done in this case.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Under Diagnostic Code 5276, a 10 percent evaluation is assigned for unilateral or bilateral moderate acquired flatfeet with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  A 30 percent evaluation is assigned for bilateral severe acquired flatfeet with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  Finally, a 50 percent evaluation is assigned for bilateral pronounced acquired flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2013).

Prior to March 29, 2007

Prior to March 29, 2007, the Veteran's pes planus was evaluated as 10 percent disabling under Diagnostic Code 5276. 

An August 2000 letter from W.G., DPM indicates that the Veteran was treated in March 2000 for complaints of plantar foot pain.  An examination revealed a "congenital flat foot deformity that is flexible and can be treated with functional foot orthoses."  W.G. stated that he believed the Veteran has plantar fasciitis and prescribed foot orthoses.  

During a VA examination in September 2001, the Veteran presented with ace wraps in place but did not exhibit any swelling.  The examiner described the Veteran's pes planus as "moderate" with "collapse of the longitudinal arches bilaterally and symmetrically."  He demonstrated normal heel inversion with toe standing bilaterally.  He did not demonstrate any swelling at the level of the ankle joint or throughout the feet and his tenderness was "nonfocal."  

Private treatment records from May 2002 describe an inward rotation of the superior calcaneus and medial deviation of the Achilles tendon.  W.G. indicated a demonstrable tenderness of the plantar foot and that manipulation of the foot produces Achilles spasm.  He also noted severe forefoot abduction and gapping of bones on the inner border of feet.    

In June 2002, radiological views of the feet showed pes planus.  The examiner found that alignment of the mid foot region was unremarkable and a weight bearing view of the heel demonstrated no significant abnormality.

VA treatment records from January 2003 indicate that the Veteran had noticeable pes planus and flatfoot with medial deviation of the Achilles tendon bilaterally.  Calcaneus was everted in resting stance position.  The podiatrist described the Veteran's pes planus as severe and indicated that a double upright brace should be obtained.

During a VA examination in April 2004, the examiner noted the Veteran's use of double upright ankle/foot orthoses for the previous 1-2 years in conjunction with his use of lace-up ankle splints.  The examiner observed no evidence of abnormal gait or antalgia though the Veteran did demonstrate some weakness with difficulty rising from his chair and toe standing.  There was also normal form and function of the tibialis posterior and the tendo Achilles with normal heel inversion demonstrated with toe standing.  The examiner described the Veteran's pes planus as moderate with minimal preservation of the longitudinal arches bilaterally and symmetrically.  Passive range of motion of the ankles was full and fluid, limited only by a mild equinus with passive dorsiflexion of both feet at the level of the ankles to the perpendicular, with the knees extended.  He was tender to palpation about the plantar calcaneal tubercle regions of both heels.  

Private treatment records from October 2005 indicate that the Veteran's pes planus was the same that day "as first evaluated on March [], 2000."  The podiatrist noted that "resting Calcaneal Stance Position is maximally pronated."  Also, the Veteran had "mild pain on palpation along the length of the plantar facia from the calcaneal tubercle to just behind the metatarsal phalangeal joints in the medial and central band."  W.G. assessed the Veteran with "severe pes planus" and recommended the Veteran obtain functional foot orthoses.  

VA treatment records from November 2005 show that the Veteran was seen for right ankle sharp pain.  On examination, there was mild swelling of the right lateral ankle and pain with plantar flexion, dorsal flexion, and lateral and medial rotation of the ankle.  

In November 2006, the Veteran sought private treatment for proof that there was swelling.  The physician noted edema in the ankles and distal legs and into medial arch.  

In January 2007, the Veteran sought VA treatment to "schedule prosthetics to replace his shoes."  He was noted to have plantar fasciitis.  

Upon review of all of the medical and lay evidence of record, the Board concludes that the Veteran's service-connected bilateral pes planus does not warrant a rating in excess of 10 percent for the period prior to March 29, 2007.  The totality of the evidence does not demonstrate severe flatfeet as described by the Diagnostic Code, such as objective evidence of marked deformity, accentuated pain on manipulation and use, or indication of swelling on use, aside from a one-time finding in November 2006, to warrant a 30 percent rating.  The Board acknowledges that the Veteran's pes planus was described as "severe" multiple times during this period.  However, the diagnostic code lists specific symptoms  considered severe for rating purposes.  When the totality of the Veteran's pes planus disability picture is viewed, the Veteran does not demonstrate the symptoms warranting a 30 percent rating for this period.  Similar to the Federal Circuit's holding in Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013) consideration is be given to whether the Veteran qualifies for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.

The medical records specifically note that examination of the Veteran did not reveal swelling.  Although there was pain on use, which is also a symptom of moderate pes planus, there were no characteristic callosities noted during this time.  Additionally, normal form and functioning of the Achillis tendon was regularly noted in the treatment records from this time.  There is no evidence of pronounced symptoms of pes planus, including marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, to warrant an even higher rating of 50 percent.  The Veteran's private podiatrist commented that the Veteran's pes planus was of the same condition as it was when he was examined in March 2000, when he described the Veteran's symptoms as "flexible" and treatable with orthoses.  A rating in excess of 10 percent for bilateral pes planus during this period cannot be granted.

From March 29, 2007 to August 27, 2013

A letter from Dr. P.R. dated in July 2007 indicates that the Veteran had pain and swelling in his ankles.   Dr. A.O. also noted "chronic pain and swelling in his ankles."  

During a VA examination in January 2008, the examiner noted that the Veteran used a cane in the left hand and double upright ankle foot orthosis modifications of his shoes.  The Veteran used venous support hose for bilateral lower extremity swelling over the previous few years.  The examiner noted that the "patient's treatment attempts with orthotics have not been tolerated."  The examiner assessed the Veteran with "moderate to severe pes planovalgus foot type, left foot more than right foot, with collapse of the longitudinal arches bilaterally."  He noted that the Veteran had tenderness to palpation along the deltoid ligament.  He also noted mild swelling of the left lower extremity more than the right.  The Veteran ambulated with antalgia and difficulty.  The examiner noted mild valgus deviation of the tendo Achilles alignment bilaterally.  Normal form and function of the tibialis posterior and tendo Achilles was also noted.  He had mild pain upon manipulation of the feet.  The examiner noted that the Veteran's condition progressed to "severe" as opposed to the "moderate" condition noted on examination from April 2004.  

June 2008 private treatment records note that the Veteran's feet had no callouses, clubbing, or spoon shape.  Additionally, there was pain on palpation to medial band of plantar fascia.  Left ankle edema was also noted. 

October 2008 private treatment records indicate left leg/ankle/pedal edema.  Additionally, Dr. A.O. noted tightness of the Achilles tendon, tenderness of the plantar heel, abduction of the forefoot, depression of the medial longitudinal arch, and hind foot valgus bilaterally.  The assessment was severe pes plano valgus deformity and edema on the left extremity.  He noted the need for "custom arch bracing".  The Veteran was referred to a podiatrist, M.D., who also noted the tenderness of the plantar heel and found restricted motion of the subtalar joint on the right side.  He diagnosed severe pes plano valgus deformity. 

Based on the above medical records, the Board finds that a rating in excess of 30 percent from March 29, 2007 is not warranted.  The preponderance of the evidence shows that the Veteran did not have extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation.  Although there is mention of the Veteran not tolerating orthotics, the continued discussion of the need for orthotics and braces indicates the treatment providers found the Veteran could benefit from them.  Additionally, while mild pain to palpation and swelling was noted, there is no evidence of extreme tenderness or severe spasm of the tendo achillis.  Accordingly, a 30 percent rating is warranted for this period.

From August 27, 2013

During the August 2013 hearing, the Veteran indicated that his orthotics do not provide him relief from the pain caused by his pes planus.  Additionally, he stated that he makes an effort not to be barefoot because the pain is so severe.  He also said that his feet will spasm in the middle of the night and he will have to stand up to try to relieve the pain.  

During the February 2014 examination, the examiner noted that the Veteran had pain on the use of feet that was accentuated on use.  The examiner also indicated evidence of marked deformity of the foot (pronation, abduction, etc.), "inward" bowing of the Achilles' tendon, and marked inward displacement and severe spasm of the Achilles tendon on manipulation.   

Based on the symptomatology described at the hearing and the VA examination, the RO increased the Veteran's pes planus rating to 50 percent, indicating pronounced pes planus.  A 50 percent rating for bilateral pes planus is the maximum schedular rating.  A higher rating is not available under Diagnostic Code 5276. 

The Board has also reviewed the remaining diagnostic codes relating to foot disabilities and finds that they are not applicable.  The Veteran has been specifically service connected for pes planus.  There is no evidence that he has been diagnosed with Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, hallux rigidus, claw foot, malunion or nonunion of the tarsal/metatarsal bones, or any other foot injury to warrant an increased or separate compensable rating under another Diagnostic Code relating to the foot.  As such, an increased rating cannot be assigned under Diagnostic Codes 5277-5284.  38 C.F.R. § 4.71a, Diagnostic Codes 5277-5284 (2013).  Additionally, even were another code to be applicable, the highest rating available under the Diagnostic Code for a foot disability is 50 percent, which he has already been granted.  As there is no evidence of symptomatology other than that described by the pes planus diagnostic code, rating him under another code would be compensating him twice for manifestations of one disability.   

Additional Considerations

The claims file includes statements from the Veteran and several lay statements reiterating his complaints of foot pain.  These complaints are consistent with those reported to the VA examiners, VA providers, and private care providers.  Indeed, the Veteran is competent to report symptoms of his foot disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  He is also deemed credible in his reports of symptoms and their effect on his activities.  He is not however competent to identify a specific level of disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected foot disability has been provided by the medical professionals who have examined him.  The medical findings directly address the criteria under which this disability is evaluated.  The Board finds these records to be the only competent and probative evidence of record, and therefore is accorded greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Additionally, the Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the United States Court of Appeals for Veterans Claims set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.


The evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's pes planus specifically contemplate his moderate and severe symptoms, including his complaints of pain on use of the feet and swelling.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's service-connected bilateral pes planus presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2012).  Thus, referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.

Finally, although the Veteran has submitted evidence of medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  The question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In reaching the above-stated conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a disability rating in excess of 10 percent for bilateral pes planus for the period prior to March 29, 2007 is denied.

Entitlement to a disability rating in excess of 30 percent for bilateral pes planus for the period from March 29, 2007 to August 27, 2013, is denied.

Entitlement to a disability rating in excess of 50 percent for bilateral pes planus for the period from August 27, 2013, is denied.



REMAND

A February 2014 rating decision denied the Veteran's claim for entitlement to service connection for proprioception.  In March 2014, the Veteran submitted a statement that he disagreed with the decision.  The Veteran clearly expressed his disagreement with the February 2014 decision and sought appellate review.  The Board finds the NOD was adequate.  38 C.F.R. § 20.201.  Because the notice of disagreement placed that issue in appellate status, the matter must be remanded for the originating agency to issue a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issue of entitlement to service connection for proprioception.  Inform the Veteran of the requirements to perfect an appeal with respect to this issue.  If the Veteran perfects an appeal, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


